By the Court:
•This is a contest between the complainant, a colored, boy, who asserts his freedom, and the defendant, Joseph Desha, of the State of Kentucky, who claims the complainant, as a fugitive slave, under the act of Congress of 1793. The only serious question between the parties seems to be whether the acts and declarations of the defendant, Daily, before the birth of the complainant, constitute such an emancipation of the complainant’s mother as a court of equity will enforce.
It is a well-settled rule that no man shall take advantage of his own wrong. The conduct of Daily at the administrator’s sale was a fraud. By his declarations and promises he was enabled to purchase his sister at less than half value; and that, too, by imposing on the humanity of the by-standers. Will a court of equity now permit him to turn round and claim his sister and her offspring as slaves ? Where a widow stands by and hears her deceased husband’s estate proclaimed for sale, free from dower, at public vendue, and is *silent, she shall be forever estopped to assert her right of dower. 2 Ohio, 506. Where a grazier, driving a flock •of sheep to London, was encouraged, by an innkeeper to put his sheep into a pasture belonging to the inn ; the landlord seeing the sheep consents that they shall stay there one night, and then dis-trains them from rent. The plaintiff was compelled to roplevy, and at law the landlord had judgment; the plaintiff there filed his bill, and was relieved, upon the ground that the landlord should not take advantage of his own wrong. 2 Ves. 129.
This question, however, seems to be settled, and the controversy between these parties put at rest, by the Court of Apqteals in Kentucky. 1 Bibb, 422. In that case it appears that one Thompson purchased a slave, named Will, from Ruth Wilmot, and expressly stipulated that he would manumit and emancipate Will in seven *340years. "Will served the term of seven years, and then instituted a suit at law to recover his freedom, but failed, because the agreement was held not to amount to an actual and formal emancipation under the laws of Kentucky.
Will then continued in the 'service of Thopsmon for several years, until Ruth Wilmot, in behalf of Will, filed a bill in chancery setting forth the above facts, and which were admitted by the answer. The circuit court decreed that Will should be emancipated, and that Thompson should pay to Wilmot, in trust for Will, six hundred and ninety-one dollars and twenty-five cents, the value of his services after the expiration of the seven years From this decree Thompson appealed, and Bibb, Chief Justice, in delivering the opinion of the court, affirming the decree, uses this language : “ That the answer of Thompson does not afford a colorable pretext for withholding a performance of his engagement,, solemnly made, under circumstances interesting to humanity and most obligatory upon a man oi good conscience and unparalleled faith. The contract in itself was not forbidden by any political institution, but is in unison with the dictates of natural right, and was a most becoming subject for the court of chancery to act upon specifically.”
We surely may be permitted to apply these doctrines to a case where a brother is seeking to reduce his sister and her *offspring to slavery, in direct violation of his repeated and most solemn engagements.
The mother, then, in equity, which considers that as done which was agreed to be done, was virtually, if not actually and formally, > free at the time of the birth of the complainant. It necessarily follows that the complainant was free. Partus sequitus ventri. 1 Littell, 319.
The complainant, therefore, being free born, is not the subject of property, and neither Daily nor Desha, who claim under him, have any rights as against the person of the complainant.